DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/07/2021 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 9-10, Hjermstad, at column 42, lines 23-27, discloses, "the request may also include additional information such as details of make, model, or type of vehicle that the households or people currently have loans for, which may be used for filtering". Therefore, information related to the type of vehicle input in the request is not utilized to identify a second set of prospective purchasers of BEVs. Instead, this information is merely utilized to request a listing of households or people in a particular geographic area or region that are likely to have vehicle loans that are expiring or maturing.
Examiner respectfully disagrees with Applicant. Examiner notes that vehicle and client data is not limited to only provide a listing of households or people in a particular geographic area or region that are likely to have vehicle loans that are expiring or maturing. Vehicle data may further be used by parties in vehicle sales that 
Applicant states, on page 10, that the Office Action cites the Introduction, Paragraph 2 of Guo for allegedly disclosing identifying a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on a first set of driving factors including a user's proximity to a charging station. Here, Guo discloses "distance inconvenience caused by such deviations, which impact users' decisions on routes, have been studied in the context of the facility location problem".
Examiner respectfully disagrees with Applicant. Guo discloses that the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (Pages 1-2, 1. Introduction). Therefore, Guo is suggesting that the distance to the charging infrastructure is a factor that affects the mass adoption of electric vehicles.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the factors for identifying a first set of prospective purchasers of BEVs, wherein one of the factors is available infrastructure of the invention of Quaile et al.to further incorporate wherein one of the factors is a user’s proximity to a charging station of the invention of Guo because the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (see Guo, Pages 1-2, 1.0 Introduction). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant states, on page 11, even if Guo were somehow interpreted to disclose identifying a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on a first set of driving factors including a user's proximity to a charging station, there is no mention of weighing the user's proximity to a charging station more than the other driving factors. Quaile and Hjermstad cannot possibly disclose this feature because they are silent with regard to the user's proximity to the charging station. As such, claim 1 should be found to define over the cited references.
Examiner respectfully disagrees with Applicant. Quaile et al. discloses how each factor can have a different weight (see Figure 3, factors include ability to install a home charger, location, and available infrastructure; Paragraph 0006, The plurality of nodes define an evidential reasoning algorithm where lower level nodes receive factors to be considered in the decision and each node assigns a likelihood of an outcome of the received factors, and generates an output to a subsequent higher level node or root of the tree structure). In this case, Examiner interprets the likelihood of an outcome assigned to each node as the weighted factors. Therefore, based on the assigned likelihood, some factors can be weighted more than others.
Further, as stated previously, Guo discloses that the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (see Guo, Pages 1-2, 1.0 Introduction). Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to assign a higher weight to user's proximity to a charging station because the user’s range anxiety and distance deviations are two major barriers to the mass adoption of EV (see Guo, Abstract).
Further, other similar prior art discloses factors that may contribute to user’s adaptation, including distance to the charging station (Sun L, Huang Y, Liu S, Chen Y, Yao L, Kashyap A. completive survey study on the feasibility and adaptation of EVs in Beijing, China. Applied Energy. 2017 Feb 1; 187:128-39; see Table 2, How far charging station from you that you can accept?). Also, similar prior art discloses the use of machine learning to provide unique insight into demographic and socio-economic characteristics (de Rubens, G. Z. (2019). Who will buy electric vehicles after early adopters? Using machine learning to identify the electric vehicle mainstream market. Energy, 172, 243-254).

Applicant's arguments filed on 10/07/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 13, that the computation is incorporated in a practical and useful application of targeting, with precision and an increased likelihood of success, prospective buyers of BEVs.
Examiner respectfully disagrees with Applicant. Examiner notes that the claims do not include any feedback loop. Therefore, the claims, as recited, do not increase the precision or likelihood of success because the accuracy of the data is not evaluated.
Further, the main functions recited in claim 1 are merely used to: collect data (e.g. data stored in the first and the second database), analyze the data (e.g. identify a first set of prospective purchasers of BEVs), and display certain results of the collection and analysis (e.g. notify to the prospective purchasers of an incentive). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The computer and processor are merely used to perform an analysis (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. 
Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying prospective purchasers of battery electric vehicles.
Claims 11 and 17 recite similar limitations. Dependent claims 2-10, 12-16, and 18-20 are rejected for the same reasons as claims 1, 11, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for identifying prospective purchasers of battery electric vehicles (BEVs), comprising: defining a predetermined time frame associated with vehicle ownership; receiving a first subset of drivers, a second subset of drivers, and a third subset of drivers, wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame, and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame; identifying a first set of prospective purchasers of BEVs from the third subset of drivers based on a first set of driving factors including a user's proximity to a charging station; receiving a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV; identifying a second set of prospective purchasers of BEVs based on a second set of driving factors; and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Identifying prospective purchasers of BEVs is a form of managing interactions between people because it allows the method to use that data to provide incentives to the prospective purchasers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a computer; a first dataset; a second dataset.
The computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005). The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying prospective purchasers of battery electric vehicles. The specification shows that the computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005).  The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 11 recites: A method for identifying prospective purchasers of battery electric vehicles (BEVs), comprising: defining a predetermined time frame associated with vehicle ownership; receiving a first subset of drivers, a second subset of drivers, and a third subset of drivers, wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame, and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame; identifying a first set of prospective purchasers of BEVs from the third subset of drivers based on a first set of driving factors including a user's proximity to a charging station; receiving a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV; identifying a second set of prospective purchasers of BEVs based on a second set of driving factors; and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs; and notifying one or more of the target set of prospective purchasers of BEVs of an incentive to purchase the target BEV. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Identifying prospective purchasers of BEVs is a form of managing interactions between people because it allows the method to use that data to provide incentives to the prospective purchasers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a computer; a first dataset; a second dataset.
The computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005).  The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying prospective purchasers of battery electric vehicles. The specification shows that the computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005).  The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 17
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 17 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 17 recites: A method comprising: defining a predetermined time frame associated with vehicle ownership; receiving a first subset of drivers, a second subset of drivers, and a third subset of drivers, wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame, and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame; identifying a first set of prospective purchasers of BEVs from the third subset of drivers based on a first set of driving factors including a user's proximity to a charging station; receiving a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV; identifying a second set of prospective purchasers of BEVs based on a second set of driving factors; and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs; and notifying one or more of the target set of prospective purchasers of BEVs of an incentive to purchase the target BEV. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Identifying prospective purchasers of BEVs is a form of managing interactions between people because it allows the method to use that data to provide incentives to the prospective purchasers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 17 includes additional elements: A non-transitory computer readable storage medium storing instructions that when executed by a computer including a processor, perform a method; a first dataset; a second dataset.
The computer readable storage medium is merely used for store instructions (Paragraph 0007). The processor is merely used for executing instructions (Paragraph 0007). The computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005).  The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying prospective purchasers of battery electric vehicles. The specification shows that the computer readable storage medium is merely used for store instructions (Paragraph 0007). The processor is merely used for executing instructions (Paragraph 0007). The computer is merely used for identifying prospective purchasers of battery electric vehicles (Paragraph 0005). Further, the first dataset is merely used for including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0005).  The second dataset is merely used for including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV (Paragraph 0005). The datasets are considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2, 4-6, 9, 12, 14-16, and 18-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein identifying the target set of prospective purchasers of BEVs is based on an intersection of the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs; wherein the first set of driving factors includes trip behavior data; wherein the first set of driving factors includes one or more of a user's typical navigation path's proximity to the charging station, an average travel velocity, an average mileage per day or per trip, a dwell time, a number of trips per month, a daily average mileage, a number of routine trips, a trip mileage score, a number of drives per day, a non-routine trip mileage, an average daily duration or time for driving, a number of non-routine weekday trips, a routine mileage score, a number of non-routine weekend trips, a number of non-routine trips, a routine trip mileage, a number of routine weekend trips, or a number of trips; wherein the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station are weighted more than one or more of the other driving factors from the first set of driving factors; and wherein the vehicle class is mid-size or compact. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 3 and 13 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is an electronic customer relationship management (eCRM). The eCRM is merely used for including a first set of driving factors (Paragraph 0006). The eCRM is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A, Prong 2 and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 7, 8, and 10 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are a first model and a second model. The first model and the second model are merely used for identifying a target set of prospective purchasers (Paragraph 0004). Using a model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the model is merely used as a tool to perform an abstract idea at Step 2B. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1).
Regarding claim 1 (Amended), Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) (Paragraph 0002, The field of the invention relates generally to modeling techniques for estimating adoption of trends, and more specifically, to a system and method for predicting associated needs related to the use of electric vehicles; Paragraph 0022, In one embodiment, the model incorporates an adoption model, for example, a Bass Diffusion model, a supply element, and expert reasoning to duplicate a multi-factored decision as to whether a particular consumer or a population of consumers will be likely to purchase an EV or internal combustion engine (ICE) vehicle), comprising: 
	defining a predetermined time frame associated with vehicle ownership (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis); 
receiving a first dataset, the first dataset including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0023, This is even more important for EV adoption because there is historical data with which to derive behavioral models; see Figure 3; Examiner interprets the Candidate Consumer as the first database), wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that the data of owns an EV or owns an ICE may be collected as a single data set or may be distributed over different locations including over different storage devices. Based on broadest reasonable interpretation in light of the specification, Quaile et al. discloses “a first subset of driver and a second subset of drivers” because the operational data may be distributed over different locations including over different storage devices), and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter); 
identifying a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on a first set of driving factors including a user's … to a charging station (Paragraph 0051, Location 324 examines factors related to geographic location of the potential buyer which drive the suitability of electric vehicles; Paragraph 0055, d) Available Infrastructure 332 is an important influence for pure battery EVs because available infrastructure determines the number and quality of missions the EV can undertake; Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis. Further, collected data may be distributed over different locations including over different storage devices); 
receiving a second dataset, the second dataset including a set of drivers … which is in a same vehicle class as a target BEV (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Examiner interprets the Vehicle Utility (e.g. which takes in consideration the size of the vehicle) as the second dataset); 
identifying a second set of prospective purchasers of BEVs from the second dataset based on a second set of driving factors (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback; Examiner notes that the second database includes a vehicle class (e.g. size of the vehicle, which is granular data used to determine the preference for an EV); 
and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback).
Although Quaile et al. discloses availability of charger infrastructure as one of the factors for identifying a first set of prospective purchasers of BEVs, Quaile et al. does not specifically disclose wherein the factors further include a user’s proximity to a charging station.
However, Guo discloses … a first set of driving factors including a user's proximity to a charging station (Pages 1-2, 1. Introduction, Although several attempts have been made to introduce EV, there are many fundamental barriers to its mass adoption. One of the major barriers is the driving range, which is limited to the number of miles provided by the battery pack of the vehicle. This limitation aﬀects EV users’ behavior in terms of two factors: range anxiety and distance inconvenience. The high construction cost of a charging station implies that there will be few such stations in the early stages. As a result, EV users may need to deviate from their path to recharge a battery pack. The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience; Examiner notes that the distance to the charging infrastructure is a factor that affects the mass adoption of electric vehicles).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the factors for identifying a first set of prospective purchasers of BEVs, wherein one of the factors is available infrastructure of the invention of Quaile et al.to further incorporate wherein one of the factors is a user’s proximity to a charging station of the invention of Guo because the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (see Guo, 1.0 Introduction). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Quaile et al. discloses consumer’s preference as one of the factors for identifying prospective purchasers of battery electric vehicles, wherein customer’s preference includes drivers that desire a specific vehicle class (e.g. desired size), the combination of Quaile et al. and Guo does not specifically disclose wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV.
However, Hjermstad et al. discloses receiving a second dataset, the second dataset including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target … (see Figure 6, Vehicle Type; Column 42, lines 23-27, In some embodiments, the request may also include additional information such as details of make, model, or type of vehicle that the households or people currently lease, which may be used for filtering).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the second database, which includes the desired size of a vehicle of the invention of Quaile et al. to further incorporate wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class of the invention of Hjermstad et al. because doing so would allow the method to process, update, merge, and filter data to match the dynamically received requirements and criteria (see Hjermstad et al., Column 7, lines 7-25). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4 (Original), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Quaile et al. further discloses wherein the first set of driving factors includes trip behavior data (Paragraphs 0046-0047, Candidate Consumer 314 examines factors about the consumer that may affect his propensity to purchase an electric Vehicle. a) Commute Distance 316).
Regarding claim 5 (Currently Amended), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Quaile et al. further discloses wherein the first set of driving factors includes one or more of a user's typical navigation path’s proximity to the charging station, an average travel velocity, an average mileage per day or per trip, a dwell time, a number of trips per month, a daily average mileage, a number of routine trips, a trip mileage score, a number of drives per day, a non-routine trip mileage, an average daily duration or time for driving, a number of non-routine weekday trips, a routine mileage score, a number of non-routine weekend trips, a number of non-routine trips, a routine trip mileage, a number of routine weekend trips, or a number of trips (Paragraphs 0046-0047, Candidate Consumer 314 examines factors about the consumer that may affect his propensity to purchase an electric Vehicle. a) Commute Distance 316; It can be noted that the claim language is written in alternative form. The limitation taught by Quaile et al. is based on “a routine trip mileage").
Regarding claim 6 (Currently Amended), which is dependent of claim 1, the combination of Quaile et al. and Hjermstad et al. discloses all the limitations in claim 1. Quaile et al. further discloses wherein the user's proximity to the charging station … weighted more than one or more of the other driving factors from the first set of driving factors (see Figure 3, factors include ability to install a home charger, location, and available infrastructure; Paragraph 0006, The plurality of nodes define an evidential reasoning algorithm where lower level nodes receive factors to be considered in the decision and each node assigns a likelihood of an outcome of the received factors, and generates an output to a subsequent higher level node or root of the tree structure; Examiner interprets the likelihood of an outcome assigned to each node as the weighted factors).
Although Quaile et al. discloses all the limitations above, a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) based on a first set of driving factors, wherein the user ability to install a home charger is weighed more than one or more of the other driving factors from the first set of driving factors, Quaile et al. does not specifically disclose wherein the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station are weighted more than one or more of the other driving factors from the first set of driving factors.
However, Guo et al. discloses wherein the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station are … driving factors (1. Introduction, Paragraph 2, The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience; 2. Literature Review, Page 2, Kim and Kuby (2012) also relaxed the FRLM to consider the willingness of consumers to deviate from their shortest paths to visit a service station. Their results showed that the choice of deviation decay function and maximum allowed deviation have significant influence on solution quality and optimal facility location strategy. Li and Huang (2014) developed a multipath recharging station location problem with driving range. Then, heuristic approaches were proposed for the flow-based set covering problem.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the driving factors from the first set of driving factors, wherein one of the factors is the ability to install a home charger of the invention of Quaile et al.to further incorporate the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station as one of the driving factors that impedes consumers form adopting electronic vehicles of the invention of Guo et al. because doing so would allow the method to determine how range anxiety and distance inconvenience is related to the successful mass adoption of EVs (see Guo et al., 1. Introduction, Page 2). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7 (Original), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Quaile et al. further comprising: building a first model based on the first dataset (Paragraph 0006, The system also includes a plurality of agent models organized in a hierarchical structure, each agent model comprising a respective set of the plurality of nodes and an output of the agent model, each agent model representing a member of a population, and an aggregator algorithm configured to combine the outputs of the plurality of agent models to generate an output representing an adoption rate; Paragraph 0023, This is even more important for EV adoption because there is historical data with which to derive behavioral models; Paragraph 0060; FIG. 5 is a block diagram of Vehicle utility 302 branch of tree 300 (shown in FIG. 3) instantiated for one of the agents in accordance with an exemplary embodiment of the present disclosure. In the exemplary embodiment, the EBER is integrated with an adoption forecasting model that may include a Riccati equation, such as, but not limited to a Bass Diffusion Model; Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner interprets the Candidate Consumer (e.g. which takes in consideration existing vehicles) as the first model); 
and building a second model based on the second dataset (Paragraph 0006, The system also includes a plurality of agent models organized in a hierarchical structure, each agent model comprising a respective set of the plurality of nodes and an output of the agent model, each agent model representing a member of a population, and an aggregator algorithm configured to com bine the outputs of the plurality of agent models to generate an output representing an adoption rate; Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner interprets the Vehicle Utility (e.g. which takes in consideration the size of the vehicle) as the second model).
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Although Quaile et al. discloses consumer’s preference as one of the factors for identifying prospective purchasers of battery electric vehicles, wherein the customer’s preference includes drivers that desire a specific vehicle class (e.g. desired size), Quaile et al. does not specifically disclose wherein the vehicle class is mid-size or compact.
However, Hjermstad et al. discloses wherein the vehicle class is mid-size or compact (see Figure 6 and related text in Column 31, lines 13-21, FIG. 6 is an example of a portion of data stored in a lease file 600, in accordance with an exemplary embodiment of the example use case. As described herein, the lease file 600 may include entries with corresponding details. For example, the details may include a lease end (or lease maturity) date, owner zip code information, and vehicle information. The vehicle information may include vehicle make, vehicle type, vehicle segment, vehicle model, and vehicle manufacturer columns; Examiner notes that in Figure 6, the letter C in the column of Vehicle Type is for compact).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify one of the factors for identifying prospective purchasers of battery electric vehicles (e.g. vehicle class, desired size) of the invention of Quaile et al. to further specify that the vehicle class is compact of the invention of Hjermstad et al. because doing so would allow the method to generate changing models in real-time based on the inputs received from the user (see Hjermstad et al., Column 17, lines 4-9). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1) and Wood et al. (US 2019/0311396 A1).
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Although Quaile et al. discloses all the limitations above, a computer-implemented method for identifying prospective purchasers of battery electric vehicles (Figure 3 & Paragraph 0022), and filtering data (Paragraph 0063, only agents that have kept a car for a specified length are considered in the analysis), the combination of Quaile et al. and Hjermstad et al. does not specifically disclose wherein identifying the target set of prospective purchasers of BEVs is based on an intersection of the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs.
	However, Wood et al. discloses wherein identifying the target set of prospective purchasers of … is based on an intersection of the first set of prospective purchasers of … and the second set of prospective purchasers of … (Paragraph 0025, The buyer type determiner 112 then generates intersections between category buyer types (e.g., light category buyers, medium category buyers, heavy category buyers), non-category buyers, non-brand buyers, low-loyalty brand buyers, switchers, and high-loyalty brand buyers. The intersections generated by the buyer type determiner 112 are referred to herein as buyer type data. In some examples, the buyer type determiner 112 is a second means for determining or a second determining means, which is hardware).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the target set of prospective purchasers of BEVs are identified of the invention of Quaile et al.to further specify that the prospective purchasers are identified based on an intersection of the first set of prospective purchasers and the second set of prospective purchasers of the invention of Wood et al. because doing so would allow the method to generate brand buyer types associated with each category of interest (see Wood et al., Paragraph 0025). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1) and Matlick et al. (US 2019/0294642 A1).
Regarding claim 3 (Original), which is dependent of claim 1, the combination of Quaile et al., Guo, and Hjermstad et al. discloses all the limitations in claim 1. Although Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors (Figure 3, wherein one of the factors is the commute distance) and Hjermstad et al. discloses the use of sales information data to identify someone likely to lease or purchase a vehicle (Figure 6), the combination of Quaile et al., Guo, and Hjermstad et al. does not specifically disclose wherein the first set of driving factors includes electronic customer relationship management (eCRM) information.
	However, Matlick et al. discloses wherein the first set of driving factors includes electronic customer relationship management (eCRM) information (Paragraph 0102, In one example, intent is identified for a company at a particular zip code, such as zip code 11201. CCM 100 may take customer supplied offline data, such as from a Customer Relationship Management (CRM) database, and identify the users that match the company and zip code 11201 to create a segment; Paragraph 0120, CCM 100 may send consumption scores 410 and/or any surge indicators 412 to publisher 118. Publisher 118 may store a contact list 200 that includes contacts 418 for company ABC. For example, contact list 200 may include email addresses or phone number for employees of company ABC. Publisher 118 may obtain contact list 200 from any source such as from a customer relationship management (CRM) system, commercial contact lists, personal contacts, third parties lead services, retail outlets, promotions or points of sale, or the like or any combination thereof).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors of the invention of Quaile et al.to further specify that the set of driving factors comes from a customer relationship management system of the invention of Matlick et al. because doing so would allow the method to identify users in a particular segment that are interested in electric cars (see Matlick et al., Paragraphs 0063-0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 11, 14-16, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1) and Briancon et al. (US 2020/0126126 A1).
Regarding claim 8 (Original), which is dependent of claim 1, the combination of Quaile et al. and Hjermstad et al. discloses all the limitations in claim 1. Although Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) based on a plurality of agent models (see Figure 3, Candidate Consumer and Vehicle Utility), the combination of Quaile et al. and Hjermstad et al. does not specifically disclose tuning the first model or the second model based on random decision forests.
	However, Briancon et al. discloses tuning the first model or the second model based on random decision forests (Paragraph 0131, Models may be trained with various, model-appropriate, training algorithms, including Baum-Welch, gradient descent, and the like, examples of which are noted below. In some embodiments, models are trained by a background offline task using one or more machine learning techniques (e.g., model-appropriate training algorithms). For example, models may be trained to generate the elements of the NBQ for a customer, a set of customers, an audience of customers, among others. The machine learning techniques that can be used in this system include the following:  Gradient Boosted Regression Trees (GBRT), Random Forest; Paragraph 0132, In some embodiments, some or all of the weights or biases of a recurrent neural network (or other models) described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys. Some embodiments may execute a gradient descent optimization to reduce the error rate and select appropriate weighting and the bias values. In some cases, a predictive model (e.g., a vector of weights) may be calculated as a batch process run periodically. Some embodiments may construct the model by, for example, assigning randomly selected weights or biases; calculating an error amount with which the model describes the historical data and a rates of change in that error as a function of the weights in the model in the vicinity of the current weight (e.g., a derivative, or local slope); and incrementing the weights in a downward (or error reducing) direction. In some cases, these steps may be iteratively repeated until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum; see provisional patent application # 62/748,287, Paragraphs 0078-0079).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the weight of the driving factors of the first model or the second model of the invention of Quaile et al. to further tune the first model or the second model based on random decision forests of the invention of Guo et al. because doing so would allow the method to execute a gradient descent optimization to reduce the error rate and select appropriate weighting (see Briancon et al., Paragraph 0132). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) (Paragraph 0002, The field of the invention relates generally to modeling techniques for estimating adoption of trends, and more specifically, to a system and method for predicting associated needs related to the use of electric vehicles; Paragraph 0022, In one embodiment, the model incorporates an adoption model, for example, a Bass Diffusion model, a supply element, and expert reasoning to duplicate a multi-factored decision as to whether a particular consumer or a population of consumers will be likely to purchase an EV or internal combustion engine (ICE) vehicle), comprising: 
	defining a predetermined time frame associated with vehicle ownership (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis); 
receiving a first dataset, the first dataset including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0023, This is even more important for EV adoption because there is historical data with which to derive behavioral models; see Figure 3; Examiner interprets the Candidate Consumer as the first database), wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that the data of owns an EV or owns an ICE may be collected as a single data set or may be distributed over different locations including over different storage devices. Based on broadest reasonable interpretation in light of the specification, Quaile et al. discloses “a first subset of driver and a second subset of drivers” because the operational data may be distributed over different locations including over different storage devices), and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter); 
identifying a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on a first set of driving factors including a user's … to a charging station (Paragraph 0051, Location 324 examines factors related to geographic location of the potential buyer which drive the suitability of electric vehicles; Paragraph 0055, d) Available Infrastructure 332 is an important influence for pure battery EVs because available infrastructure determines the number and quality of missions the EV can undertake; Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis. Further, collected data may be distributed over different locations including over different storage devices); 
receiving a second dataset, the second dataset including a set of drivers … which is in a same vehicle class as a target BEV (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Examiner interprets the Vehicle Utility (e.g. which takes in consideration the size of the vehicle) as the second dataset); 
identifying a second set of prospective purchasers of BEVs from the second dataset based on a second set of driving factors (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback; Examiner notes that the second database includes a vehicle class (e.g. size of the vehicle, which is granular data used to determine the preference for an EV); 
identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback);
...
Although Quaile et al. discloses availability of charger infrastructure as one of the factors for identifying a first set of prospective purchasers of BEVs, Quaile et al. does not specifically disclose wherein the factors further include a user’s proximity to a charging station.
However, Guo discloses … a first set of driving factors including a user's proximity to a charging station (Pages 1-2, 1. Introduction, Although several attempts have been made to introduce EV, there are many fundamental barriers to its mass adoption. One of the major barriers is the driving range, which is limited to the number of miles provided by the battery pack of the vehicle. This limitation aﬀects EV users’ behavior in terms of two factors: range anxiety and distance inconvenience. The high construction cost of a charging station implies that there will be few such stations in the early stages. As a result, EV users may need to deviate from their path to recharge a battery pack. The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience; Examiner notes that the distance to the charging infrastructure is a factor that affects the mass adoption of electric vehicles).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the factors for identifying a first set of prospective purchasers of BEVs, wherein one of the factors is available infrastructure of the invention of Quaile et al.to further incorporate wherein one of the factors is a user’s proximity to a charging station of the invention of Guo because the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (see Guo, 1.0 Introduction). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Quaile et al. discloses consumer’s preference as one of the factors for identifying prospective purchasers of battery electric vehicles, wherein customer’s preference includes drivers that desire a specific vehicle class (e.g. desired size), the combination of Quaile et al. and Guo does not specifically disclose wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV.
However, Hjermstad et al. discloses receiving a second dataset, the second dataset including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target … (see Figure 6, Vehicle Type; Column 42, lines 23-27, In some embodiments, the request may also include additional information such as details of make, model, or type of vehicle that the households or people currently lease, which may be used for filtering).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the second database, which includes the desired size of a vehicle of the invention of Quaile et al.to further incorporate wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class of the invention of Hjermstad et al. because doing so would allow the method to process, update, merge, and filter data to match the dynamically received requirements and criteria (see Hjermstad et al., Column 7, lines 7-25). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Quaile et al. discloses all the limitations above and a computer-implemented method for identifying prospective purchasers of battery electric vehicles (Figure 3 & Paragraph 0022), the combination of Quaile et al., Guo, and Hjermstad et al. does not specifically disclose notifying one or more of the target set of prospective purchasers of BEVs of an incentive to purchase the target BE.
However, Briancon et al. discloses notifying one or more of the target set of prospective purchasers of … of an incentive to purchase the target … (Paragraph 0095, There are multiple business performances that can be optimized by various embodiments. Among those, identify likely vehicle repurchasers, accelerate consumers (also referred to herein as customers or users) earning capabilities as well as their redemption of the program i.e. accelerate earn & burn, automatic assignment of client to agent/floor person, best action for identified likely vehicle purchaser to accelerate purchase events, best action for upselling customer to higher class vehicle/more expensive, classify dealers based on quality of loan, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, convert from term life insurance to universal life insurance, convert lease to lease or lease to purchase, corrective recommendation per event type (best action), create and drive triggers and targeted messaging to customers, create behavior driven anthropological cohorts, create incentive for purchase at household level, create lead customers and cohorts for businesses, create leads for repurchase of vehicles, create leads for specific models, create new service plans, design of heuristics (machine learning drives creation of business rules); see provisional patent application # 62/748,287, Paragraphs 0042).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors of the invention of Quaile et al.to further notify one or more of the target set of prospective purchasers of an incentive to purchase the vehicle of the invention of Briancon et al. because doing so would allow the method to create incentive to purchase at household level for the identified vehicle repurchasers (see Braincon et al., Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14 (Original), which is dependent of claim 11, the combination of Quaile et al., Guo, Hjermstad et al., and Briancon et al. discloses all the limitations in claim 11. Quaile et al. further discloses wherein the first set of driving factors includes trip behavior data (Paragraphs 0046-0047, Candidate Consumer 314 examines factors about the consumer that may affect his propensity to purchase an electric Vehicle. a) Commute Distance 316).
Regarding claims 15 and 19 (Currently Amended), which are dependent of claims 11 and 17, the combination of Quaile et al., Guo, Hjermstad et al., and Briancon et al. discloses all the limitations in claims 11 and 17. Quaile et al. further discloses wherein the first set of driving factors includes one or more of a user's typical navigation path's proximity to the charging station, an average travel velocity, an average mileage per day or per trip, a dwell time, a number of trips per month, a daily average mileage, a number of routine trips, a trip mileage score, a number of drives per day, a non-routine trip mileage, an average daily duration or time for driving, a number of non-routine weekday trips, a routine mileage score, a number of non-routine weekend trips, a number of non-routine trips, a routine trip mileage, a number of routine weekend trips, or a number of trips (Paragraphs 0046-0047, Candidate Consumer 314 examines factors about the consumer that may affect his propensity to purchase an electric Vehicle. a) Commute Distance 316; It can be noted that the claim language is written in alternative form. The limitation taught by Quaile et al. is based on “a routine trip mileage").
Regarding claims 16 and 20 (Original), which are dependent of claims 15 and 19, the combination of Quaile et al., Hjermstad et al., and Briancon et al. discloses all the limitations in claims 15 and 19. Quaile et al. further discloses wherein the user's proximity to the charging station … weighted more than one or more of the other driving factors from the first set of driving factors (see Figure 3, wherein one of the factors is the ability to install a home charger; Paragraph 0006, The plurality of nodes define an evidential reasoning algorithm where lower level nodes receive factors to be considered in the decision and each node assigns a likelihood of an outcome of the received factors, and generates an output to a subsequent higher level node or root of the tree structure; Examiner interprets the likelihood of an outcome assigned to each node as the weighted factors),.
Although Quaile et al. discloses all the limitations above, a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) based on a first set of driving factors, wherein the user ability to install a home charger is weighed more than one or more of the other driving factors from the first set of driving factors, Quaile et al. does not specifically disclose wherein the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station are weighted more than one or more of the other driving factors from the first set of driving factors.
However, Guo et al. discloses wherein the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station are … driving factors (1. Introduction, Paragraph 2, The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience; 2. Literature Review, Page 2, Kim and Kuby (2012) also relaxed the FRLM to consider the willingness of consumers to deviate from their shortest paths to visit a service station. Their results showed that the choice of deviation decay function and maximum allowed deviation have significant influence on solution quality and optimal facility location strategy. Li and Huang (2014) developed a multipath recharging station location problem with driving range. Then, heuristic approaches were proposed for the flow-based set covering problem.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the driving factors from the first set of driving factors, wherein one of the factors is the ability to install a home charger of the invention of Quaile et al.to further incorporate the user's proximity to the charging station and the user's typical navigation path's proximity to the charging station as one of the driving factors that impedes consumers form adopting electronic vehicles of the invention of Guo et al. because doing so would allow the method to determine how range anxiety and distance inconvenience is related to the successful mass adoption of EVs (see Guo et al., 1. Introduction, Page 2). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                                                                                                                                    
Regarding claim 17, Quaile et al. discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer including a processor, perform a method (Paragraph 0008, In yet another embodiment, one or more non-transitory computer-readable storage media include computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer-executable instructions cause the processor to receive a set of factors, determined by an expert in the technology area, the received set of factors representing facts to be considered in determining the adoption rate, apply the set of factors to a plurality of agent models, each agent model representing one or more of the users, each of the agent models including a hierarchical reasoning algorithm including a plurality of decision nodes, each algorithm configured to generate a score for the hierarchical reasoning algorithm based on the applied set of factors, apply the generated scores to an adoption forecasting model configured to combine the scores of the agent models to generate an adoption rate for the population based on the applied set of factors, and output the adoption rate), the method comprising: 
defining a predetermined time frame associated with vehicle ownership (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis); 
receiving a first dataset, the first dataset including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0023, This is even more important for EV adoption because there is historical data with which to derive behavioral models; see Figure 3; Examiner interprets the Candidate Consumer as the first database), wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second battery electric vehicle (BEV) within the predetermined time frame (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that the data of owns an EV or owns an ICE may be collected as a single data set or may be distributed over different locations including over different storage devices. Based on broadest reasonable interpretation in light of the specification, Quaile et al. discloses “a first subset of driver and a second subset of drivers” because the operational data may be distributed over different locations including over different storage devices), and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter); 
identifying a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on a first set of driving factors including a user's … to a charging station (Paragraph 0051, Location 324 examines factors related to geographic location of the potential buyer which drive the suitability of electric vehicles; Paragraph 0055, d) Available Infrastructure 332 is an important influence for pure battery EVs because available infrastructure determines the number and quality of missions the EV can undertake; Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis. Further, collected data may be distributed over different locations including over different storage devices); 
receiving a second dataset, the second dataset including a set of drivers … which is in a same vehicle class as a target BEV (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Examiner interprets the Vehicle Utility (e.g. which takes in consideration the size of the vehicle) as the second dataset); 
identifying a second set of prospective purchasers of BEVs from the second dataset based on a second set of driving factors (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback; Examiner notes that the second database includes a vehicle class (e.g. size of the vehicle, which is granular data used to determine the preference for an EV); 
identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback);
...
Although Quaile et al. discloses availability of charger infrastructure as one of the factors for identifying a first set of prospective purchasers of BEVs, Quaile et al. does not specifically disclose wherein the factors further include a user’s proximity to a charging station.
However, Guo discloses … a first set of driving factors including a user's proximity to a charging station (Pages 1-2, 1. Introduction, Although several attempts have been made to introduce EV, there are many fundamental barriers to its mass adoption. One of the major barriers is the driving range, which is limited to the number of miles provided by the battery pack of the vehicle. This limitation aﬀects EV users’ behavior in terms of two factors: range anxiety and distance inconvenience. The high construction cost of a charging station implies that there will be few such stations in the early stages. As a result, EV users may need to deviate from their path to recharge a battery pack. The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience; Examiner notes that the distance to the charging infrastructure is a factor that affects the mass adoption of electric vehicles).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the factors for identifying a first set of prospective purchasers of BEVs, wherein one of the factors is available infrastructure of the invention of Quaile et al.to further incorporate wherein one of the factors is a user’s proximity to a charging station of the invention of Guo because the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience (see Guo, 1.0 Introduction). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Quaile et al. discloses consumer’s preference as one of the factors for identifying prospective purchasers of battery electric vehicles, wherein customer’s preference includes drivers that desire a specific vehicle class (e.g. desired size), the combination of Quaile et al. and Guo does not specifically disclose wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV.
However, Hjermstad et al. discloses receiving a second dataset, the second dataset including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target … (see Figure 6, Vehicle Type; Column 42, lines 23-27, In some embodiments, the request may also include additional information such as details of make, model, or type of vehicle that the households or people currently lease, which may be used for filtering).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the second database, which includes the desired size of a vehicle of the invention of Quaile et al.to further incorporate wherein the second dataset includes a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class of the invention of Hjermstad et al. because doing so would allow the method to process, update, merge, and filter data to match the dynamically received requirements and criteria (see Hjermstad et al., Column 7, lines 7-25). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Quaile et al. discloses all the limitations above and a computer-implemented method for identifying prospective purchasers of battery electric vehicles (Figure 3 & Paragraph 0022), the combination of Quaile et al., Guo, and Hjermstad et al. does not specifically disclose notifying one or more of the target set of prospective purchasers of BEVs of an incentive to purchase the target BE.
However, Briancon et al. discloses notifying one or more of the target set of prospective purchasers of … of an incentive to purchase the target … (Paragraph 0095, There are multiple business performances that can be optimized by various embodiments. Among those, identify likely vehicle repurchasers, accelerate consumers (also referred to herein as customers or users) earning capabilities as well as their redemption of the program i.e. accelerate earn & burn, automatic assignment of client to agent/floor person, best action for identified likely vehicle purchaser to accelerate purchase events, best action for upselling customer to higher class vehicle/more expensive, classify dealers based on quality of loan, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, convert from term life insurance to universal life insurance, convert lease to lease or lease to purchase, corrective recommendation per event type (best action), create and drive triggers and targeted messaging to customers, create behavior driven anthropological cohorts, create incentive for purchase at household level, create lead customers and cohorts for businesses, create leads for repurchase of vehicles, create leads for specific models, create new service plans, design of heuristics (machine learning drives creation of business rules); see provisional patent application # 62/748,287, Paragraphs 0042).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors of the invention of Quaile et al.to further notify one or more of the target set of prospective purchasers of an incentive to purchase the vehicle of the invention of Briancon et al. because doing so would allow the method to create incentive to purchase at household level for the identified vehicle repurchasers (see Braincon et al., Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1) and Raghunathan et al. (US 2019/0205905 A1).
Regarding claim 10 (Original), which is dependent of claim 1, the combination of Quaile et al. and Hjermstad et al. discloses all the limitations in claim 1. Although Quaile et al. discloses a method for identifying prospective purchasers of battery electric vehicles, wherein identifying the target set of prospective purchasers of BEVs is based on evaluation of a first model associated with the first dataset or evaluation of a second model associated with the second dataset (Figure 3 & Paragraph 0006), and a number of accurate predictions (Paragraph 0082), the combination of Quaile et al. and Hjermstad et al. does not specifically disclose the use of a confusion matrix to evaluate the model.
	However, Raghunathan et al. discloses wherein identifying the target set of prospective purchasers of BEVs is based on evaluation of a first model associated with the first dataset or evaluation of a second model associated with the second dataset using a confusion matrix (Paragraph 0140, The confusion matrices in FIG. 30 show performance evaluation statistics for high-engagement users. In general, the performance of the classifier is evaluated based on the percentage of user purchasing decisions it correctly predicts. The model predicts a positive or negative user decision using a positivity threshold. For example, for a positivity threshold of 0.5, all users with scores above 0.5 are predicted to purchase a dress in the result time bin (a predicted positive), and all users with scores below 0.5 are predicted to not purchase a dress during the result time bin (a predicted negative). The confusion matrices show numbers of accurate and inaccurate predictions for the high-engagement users. The upper-left hand corner (No/No) shows the true negatives (TN), users correctly predicted to not purchase dresses during the result time bin. The upper-right corner (No/Yes) shows the false positives (FP)—users whom were predicted to purchase a dress but did not do so. The bottom-left corner (Yes/No) shows the false negatives (FN)—users who were predicted not to purchase dresses but actually did purchase dresses. The bottom-right corner (Yes/Yes) shows the true positives (TP), users whom were correctly predicted to purchase dresses during the result time bin. The accuracy of the model is measured using the following formula).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer-implemented method for identifying prospective purchasers of battery electric vehicles of the invention of Quaile et al. to further specify that the identification of the prospective purchasers is based on evaluation of a model using a confusion matrix of the invention of Raghunathan et al. because doing so would allow the method to measure accuracy of the model (see Raghunathan et al., Paragraph 0141). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1), Briancon et al. (US 2020/0126126 A1), and Wood et al. (US 2019/0311396 A1).
Regarding claims 12 and 18 (Original), which are dependent of claims 11 and 17, the combination of Quaile et al., Hjermstad et al., and Briancon et al. discloses all the limitations in claims 11 and 17. Although Quaile et al. discloses all the limitations above, a method for identifying prospective purchasers of battery electric vehicles (Figure 3 & Paragraph 0022), and filtering data (Paragraph 0063, only agents that have kept a car for a specified length are considered in the analysis), the combination of Quaile et al. and Hjermstad et al. does not specifically disclose wherein identifying the target set of prospective purchasers of BEVs is based on an intersection of the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs.
	However, Wood et al. discloses wherein identifying the target set of prospective purchasers of … is based on an intersection of the first set of prospective purchasers of … and the second set of prospective purchasers of … (Paragraph 0025, The buyer type determiner 112 then generates intersections between category buyer types (e.g., light category buyers, medium category buyers, heavy category buyers), non-category buyers, non-brand buyers, low-loyalty brand buyers, switchers, and high-loyalty brand buyers. The intersections generated by the buyer type determiner 112 are referred to herein as buyer type data. In some examples, the buyer type determiner 112 is a second means for determining or a second determining means, which is hardware).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the target set of prospective purchasers of BEVs are identified of the invention of Quaile et al.to further specify that the prospective purchasers are identified based on an intersection of the first set of prospective purchasers and the second set of prospective purchasers of the invention of Wood et al. because doing so would allow the method to generate brand buyer types associated with each category of interest (see Wood et al., Paragraph 0025). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quaile et al. (US 2013/0124441 A1), in view of Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18), in further view of Hjermstad et al. (US 10,740,404 B1), Briancon et al. (US 2020/0126126 A1), and Matlick et al. (US 2019/0294642 A1).
Regarding claim 13 (Original), which is dependent of claim 11, the combination of Quaile et al., Hjermstad et al., and Briancon et al. discloses all the limitations in claim 11. Although Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors (Figure 3, wherein one of the factors is the commute distance) and Hjermstad et al. discloses the use of sales information data to identify someone likely to lease or purchase a vehicle (Figure 6), the combination of Quaile et al., Hjermstad et al., and Briancon et al. does not specifically disclose wherein the first set of driving factors includes electronic customer relationship management (eCRM) information.
	However, Matlick et al. discloses wherein the first set of driving factors includes electronic customer relationship management (eCRM) information (Paragraph 0102, In one example, intent is identified for a company at a particular zip code, such as zip code 11201. CCM 100 may take customer supplied offline data, such as from a Customer Relationship Management (CRM) database, and identify the users that match the company and zip code 11201 to create a segment; Paragraph 0120, CCM 100 may send consumption scores 410 and/or any surge indicators 412 to publisher 118. Publisher 118 may store a contact list 200 that includes contacts 418 for company ABC. For example, contact list 200 may include email addresses or phone number for employees of company ABC. Publisher 118 may obtain contact list 200 from any source such as from a customer relationship management (CRM) system, commercial contact lists, personal contacts, third parties lead services, retail outlets, promotions or points of sale, or the like or any combination thereof).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer-implemented method for identifying prospective purchasers of battery electric vehicles based on a first set of driving factors of the invention of Quaile et al.to further specify that the set of driving factors comes from a customer relationship management system of the invention of Matlick et al. because doing so would allow the method to identify users in a particular segment that are interested in electric cars (see Matlick et al., Paragraphs 0063-0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3624       
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624